Title: To James Madison from Richard Taylor, 23 July 1816
From: Taylor, Richard
To: Madison, James



Dear Sir  
Louisville 23d. July 1816

My son Joseph having business at the War office at the Citty of Washington as he is young & Inexperienced he may be at some loss how to proceed to get it finished  I have therefore Ventured to trouble you with a request to advise him in what wou’d be his best course to take in the matter.
I wish also to mention to you the he has been Transfered from the Infantry to the Artillery but his standing is a Lower grade than he formerly held in the Infantry  now I confess I have a wish that if he reejons the Army it shoud be in the same rank he formerly held,  I hope you will be so good as to Excuse this Intrusion on your time.  My wife Joins in Love to your good Mother, & our best wishes to your Lady & beleive me to be with Friendship & Esteem your most Obt. Servt.

Richd. Taylor


N. B  My fingers are crippled with the Rheumatism so that I doubt if you can read this scrawl.


R T.

